Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Preliminary Amendment
The present Office Action is based upon the original patent application filed on 06/02/2020 as modified by the preliminary amendment filed on 06/02/2020.  Claims 1-15, 20-23 and 25 are now pending in the present application.
Information Disclosure Statement
The information disclosure statement submitted on 06/02/2020 has been considered by the Examiner and made of record in the application file.
CLAIM INTERPRETATION 
The following is a quotation of 35 U.S.C. 112(f): 
(f) ELEMENT IN CLAIM FOR A COMBINATION.—An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph: 
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph: 
(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and 
(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are:
“a drive unit (140) configured to control the movement…”” in claim 4.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) limitations “a drive unit (140) configured to control the movement…” of claim 4 (Fig. 1, Drive unit 140, page 9, lines 29-31).
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Ronald E. Long (Reg. No. 41,949) on May 13, 2022.
The application has been amended as follows:
IN THE CLAIMS
Claims 1, 20 and 22 are amended as presented below:
1. 	(Currently Amended) A control system for a rotary milking parlor (100), the control system comprising:
a sensor arrangement configured to measure a parameter (P) representing a position of the movable platform (110) of the rotary parlor (100) relative to a stationary reference point (Pref), and
a control unit (150) operatively connected to the sensor arrangement to receive the parameter (P), and based thereon generate a control signal (Ctrl) influencing a movement of the movable platform (110),
wherein the sensor arrangement comprises:
a first transmitter unit (210) having a first transmitter antenna, the first transmitter unit (210) being configured, [[to:]]when placed on the movable platform (110) so as to move along with any movements of the movable platform (110), 
at least three receiver stations (221, 222, 223; 224, 225, 226), each of the at least three receiver stations having a respective receiver antenna s along a line-of-sight from the first transmitter antenna to the receiver antenna of each of the at least three receiver stations, 
each of the at least three receiver stations being further configured to receive the first radio signal (SID), and based thereon produce a respective sensor signal (R1, R2, R3), and
a processing unit (230) configured to receive the respective sensor signals (R1, R2, R3) from the at least three receiver stations, and based on respective propagation times derived from the timing reference contained in the first radio signal (SID) generate the parameter (P).
20.	(Currently Amended) The method according to claim 13, wherein the first transmitter unit (210) comprises a movement sensor configured to detect micro movements of the first transmitter unit (210) with respect to an orientation of the first transmitter unit (210) relative to a fix reference frame, and the method comprises:
checking [[if]] when an amount of micro movements of the first transmitter unit (210) is below a threshold value, and 
when the amount of micro movements of the first transmitter unit (210) is below a threshold value generating an alert signal.
22.	(Currently Amended) The method according to claim 20, wherein the method further comprises:
checking when the amount of micro movements of the first transmitter unit (210) transitions from below the threshold value to above the threshold value and emitting the first radio signal (SID) from the first transmitter unit (210) repeatedly at a second repetition frequency (f2), and provided that, during a predetermined interval (T) thereafter the amount of micro movements of the first transmitter unit (210) is above the threshold value continuing to emit the first radio signal (SID) from the first transmitter unit (210) repeatedly at the second repetition frequency until expiry of the predetermined interval (T), and 
thereafter emitting the first radio signal (SID) from the first transmitter unit (210) repeatedly at a third repetition frequency (f3) between the first and second repetition frequencies (f1, f2) as long as the amount of micro movements of the first transmitter unit (210) remains above the threshold value, and [[if]] when the amount of micro movements of the first transmitter unit (210) transitions from above the threshold value to below the threshold value emitting the first radio signal (SID) from the first transmitter unit (210) repeatedly at the first repetition frequency (f1).
Reasons for Allowance
Claims 1-15, 20-23 and 25  are allowed (claims renumbered as 1-20).
The following is an examiner’s statement of reasons for allowance:
 Regarding claim 1, the prior arts of the record fail to suggest, disclose or teach in 
combination to render obvious all the limitations of the claim.
In particular, Holscher et al. (US 2010/0147221 A1, hereinafter Holscher) discloses, a carousel milking facility and a control station checks the actual status of the milking facility (please see paragraph [0056], Fig. 1), using angle sensor to determine angular change of the platform relative to a reference point (please see paragraph [0057], Fig. 1).
Mindell et al. (US 2016/0363659 A1, hereinafter Mindell) discloses a system measuring distance between a transmitter and a receiver using time of flight of a transmitted signal between a transmitter and at least one receiver which receives the transmitted signal(please see paragraph [0056], Fig. 1), Mindell further discloses, that transceiver transmits a first interrogation signal to at least one transponder that can be attached to an object being tracked and transponder retransmits a second retransmitted signal that is received by for example second third and fourth transceivers to determine a position and range of the transponder. Three transceivers can be grouped to do triangulation position to the object and the range and position determination is a time of flight measurement between the signals transmitted by the transponders and received by at least two of the transceivers (please see paragraph [0107], Fig. 6).
However, Holscher and Midell combined fail to explicitly disclose “…when placed on the movable platform (110) so as to move along with any movements of the movable platform (110), and emit a first radio signal (SID) from the first transmitter antenna, the first radio signal (SID) containing a timing reference and uniquely identifying the first transmitter unit (210),
at least three receiver stations (221, 222, 223; 224, 225, 226), each of the at least three receiver stations having a respective receiver antenna and being configured to be placed stationary with the receiver antenna thereof located such that, during operation of the rotary milking parlor (100), the first radio signal (SID) propagates along a line-of-sight from the first transmitter antenna to the receiver antenna of each of the at least three receiver stations, 
each of the at least three receiver stations being further configured to receive the first radio signal (SID), and based thereon produce a respective sensor signal (R1, R2, R3), and
a processing unit (230) configured to receive the respective sensor signals (R1, R2, R3) from the at least three receiver stations, and based on respective propagation times derived from the timing reference contained in the first radio signal (SID) generate the parameter (P).”, in combination with the other claim elements and features recited in claim 1. 
Regarding claim 4, the prior arts of the record fail to suggest, disclose or teach in 
combination to render obvious all the limitations of the claim.
In particular, Holscher et al. (US 2010/0147221 A1, hereinafter Holscher) discloses, a carousel milking facility and a control station checks the actual status of the milking facility (please see paragraph [0056], Fig. 1), using angle sensor to determine angular change of the platform relative to a reference point (please see paragraph [0057], Fig. 1).
Mindell et al. (US 2016/0363659 A1, hereinafter Mindell) discloses a system measuring distance between a transmitter and a receiver using time of flight of a transmitted signal between a transmitter and at least one receiver which receives the transmitted signal(please see paragraph [0056], Fig. 1), Mindell further discloses, that transceiver transmits a first interrogation signal to at least one transponder that can be attached to an object being tracked and transponder retransmits a second retransmitted signal that is received by for example second third and fourth transceivers to determine a position and range of the transponder. Three transceivers can be grouped to do triangulation position to the object and the range and position determination is a time of flight measurement between the signals transmitted by the transponders and received by at least two of the transceivers (please see paragraph [0107], Fig. 6), the time of flight sensor can gauge the velocity with which a body movement is performed (please see paragraph [0130]).
However, Holscher and Midell combined fail to explicitly disclose “…wherein the processing unit (230) is configured to determine a velocity of the movable platform (110) from the parameter (P), and
the control unit (150), using the parameter (P) and the determined velocity of the movable platform (110), is configured to generate the control signal (Ctrl) to control the drive unit (140) to change a velocity of the movable platform (110).”, in combination with the other claim elements and features recited in claim 4. 
Regarding claim 13, the prior arts of the record fail to suggest, disclose or teach in 
combination to render obvious all the limitations of the claim.
In particular, Holscher et al. (US 2010/0147221 A1, hereinafter Holscher) discloses, a carousel milking facility and a control station checks the actual status of the milking facility (please see paragraph [0056], Fig. 1), using angle sensor to determine angular change of the platform relative to a reference point (please see paragraph [0057], Fig. 1).
Mindell et al. (US 2016/0363659 A1, hereinafter Mindell) discloses a system measuring distance between a transmitter and a receiver using time of flight of a transmitted signal between a transmitter and at least one receiver which receives the transmitted signal(please see paragraph [0056], Fig. 1), Mindell further discloses, that transceiver transmits a first interrogation signal to at least one transponder that can be attached to an object being tracked and transponder retransmits a second retransmitted signal that is received by for example second third and fourth transceivers to determine a position and range of the transponder. Three transceivers can be grouped to do triangulation position to the object and the range and position determination is a time of flight measurement between the signals transmitted by the transponders and received by at least two of the transceivers (please see paragraph [0107], Fig. 6).
However, Holscher and Midell combined fail to explicitly disclose “with the first transmitter unit (210) located on the movable platform (110) so that the first transmitter unit (210) moves along with any movements of the movable platform (110), emitting a first radio signal (SID) from the first transmitter antenna, the first radio signal (SID) containing a timing reference and uniquely identifying the first transmitter unit (210),
receiving the first radio signal (SID) in at least three receiver stations (221, 222, 223; 224, 225, 226), of the at least three receiver stations having a respective receiver antenna and being placed stationary with the receiver antenna thereof located such that, during operation of the rotary milking parlor (100), the first radio signal (SID) propagates along a line-of-sight from the first transmitter antenna to the receiver antenna of each of the at least three receiver stations,
producing a respective sensor signal (R1, R2, R3) in each of the at least three receiver stations (221, 222, 223; 224, 225, 226), 
generating the parameter (P) based on respective propagation times derived from the timing reference contained in the first radio signal (SID), 
from the parameter (P) determining a velocity of the movable platform (110), and 
the control unit (150), using the parameter (P) and the determined velocity of the movable platform (110), generating the control signal (Ctrl) to change a velocity of the movable platform (110).”, in combination with the other claim elements and features recited in claim 13.
Regarding claim 25, the prior arts of the record fail to suggest, disclose or teach in 
combination to render obvious all the limitations of the claim.
In particular, Holscher et al. (US 2010/0147221 A1, hereinafter Holscher) discloses, a carousel milking facility and a control station checks the actual status of the milking facility (please see paragraph [0056], Fig. 1), using angle sensor to determine angular change of the platform relative to a reference point (please see paragraph [0057], Fig. 1).
Mindell et al. (US 2016/0363659 A1, hereinafter Mindell) discloses a system measuring distance between a transmitter and a receiver using time of flight of a transmitted signal between a transmitter and at least one receiver which receives the transmitted signal(please see paragraph [0056], Fig. 1), Mindell further discloses, that transceiver transmits a first interrogation signal to at least one transponder that can be attached to an object being tracked and transponder retransmits a second retransmitted signal that is received by for example second third and fourth transceivers to determine a position and range of the transponder. Three transceivers can be grouped to do triangulation position to the object and the range and position determination is a time of flight measurement between the signals transmitted by the transponders and received by at least two of the transceivers (please see paragraph [0107], Fig. 6).
However, Holscher and Midell combined fail to explicitly disclose “with the first transmitter unit (210) located on the movable platform (110) so that the first transmitter unit (210) moves along with any movements of the movable platform (110), emitting a first radio signal (SID) from the first transmitter antenna, the first radio signal (SID) containing a timing reference and uniquely identifying the first transmitter unit (210),
receiving the first radio signal (SID) in at least three receiver stations (221, 222, 223; 224, 225, 226), of the at least three receiver stations having a respective receiver antenna and being placed stationary with the receiver antenna thereof located such that, during operation of the rotary milking parlor (100), the first radio signal (SID) propagates along a line-of-sight from the first transmitter antenna to the receiver antenna of each of the at least three receiver stations,
producing a respective sensor signal (R1, R2, R3) in each of the at least three receiver stations (221, 222, 223; 224, 225, 226), 
generating the parameter (P) based on respective propagation times derived from the timing reference contained in the first radio signal (SID), 
from the parameter (P) determining a velocity of the movable platform (110), and 
the control unit (150), using the parameter (P) and the determined velocity of the movable platform (110), generating the control signal (Ctrl) to change a velocity of the movable platform (110).”, in combination with the other claim elements and features recited in claim 25.   
Therefore, claims 1-15, 20-23 and 25 considered allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARID SEYEDVOSOGHI whose telephone number is (571)272-9679. The examiner can normally be reached Mon - Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony S. Addy can be reached on 5712727795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FARID SEYEDVOSOGHI/Examiner, Art Unit 2645